                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                               Plaintiff,              )
                                                       )
                          v.                           )        No. 1:05-cr-00040-SEB-TAB
                                                       )
RYAN STARLING,                                         ) -01
                                                       )
                               Defendant.              )

                ORDER ADOPTING REPORT AND RECOMMENDATION

        Having reviewed Magistrate Judge Tim A. Baker’s Report and Recommendation that

Ryan Starling’s supervised release be revoked, pursuant to Title 18, U.S.C. §3401(i) and Rule

32.1(a)(1) Federal Rules of Criminal Procedure and Title 18 U.S.C. §3583, The Court now

approves and adopts the Report and Recommendation as the entry of the Court, and orders a

sentence imposed of imprisonment of fifteen (15) months in the custody of the Attorney General

or his designee, with supervised release, to expire on June 10, 2021, to follow. In addition to the

mandatory conditions of supervision, the conditions of supervised release outlined in the Report and

Recommendations will be imposed. The Court recommends placement at FCC Terre Haute.

        SO ORDERED.


                   12/6/2019
        Date: ______________________                 _______________________________
                                                      SARAH EVANS BARKER, JUDGE
                                                      United States District Court
                                                      Southern District of Indiana
Distribution:

All ECF-registered counsel of record via email generated by the court’s ECF system

United States Probation Office

United States Marshal Service
